DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herring US Pg. Pub. No. (2019/0266875) referred to hereinafter as Herring.
As per claim 1, Herring teaches a system for providing an air quality alert to an occupant of a host vehicle, the system comprising: a communication unit adapted to be mounted in the host vehicle and configured to receive a wireless vehicle-to-x communication comprising an air quality value associated with a geographic area outside the host vehicle (see at least Abstract Summary, para 43-44, 33-35 figs.3-4).; and a controller adapted to be mounted in the host vehicle and provided in communication with the communication unit, wherein the controller is configured to generate an air quality alert control signal operative to provide an air quality alert to the occupant of the host vehicle based on a relationship of the air quality value to an air quality threshold value (see at least Abstract Summary, para 33-38, 45-48, figs.3-4)..

As per claim 2, Herring teaches a system of claim 1 wherein the geographic area includes an intended route of the host vehicle(see at least Abstract Summary, para 43-48, figs.3-4).

As per claim 3, Herring teaches a system of claim 1 wherein the geographic area is within a predetermined distance from the host vehicle or within a predetermined projected time of travel from the host vehicle(see at least Abstract Summary, para 43-48, figs.3-4).

As per claim 4, Herring teaches a system of claim 1 wherein the air quality alert comprises a graphical display on an instrument panel or a head-up display system of the host vehicle(see at least Abstract Summary, para 43-48, figs.3-4).

As per claim 5, Herring teaches a system of claim 1 wherein the wireless vehicle-to-x communication comprises a vehicle-to-vehicle communication, a vehicle-to-infrastructure communication, a vehicle-to-pedestrian communication, a vehicle-to-network communication, or a vehicle-to-device communication(see at least Abstract Summary, para 43-48, figs.3-4).

As per claim 6, Herring teaches a system of claim 1 wherein the wireless vehicle-to-x communication comprises a dedicated short range communication signal or a cellular communication signal(see at least Abstract Summary, para 43-48, figs.3-4).

As per claim 7, Herring teaches a system of claim 1 wherein the controller is further configured to generate a window control signal operative to effectuate automatic closure of a host vehicle window having an open state based on the relationship of the air quality value to an air quality threshold value(see at least Abstract Summary, para 43-48, figs.3-4).

As per claim 8, Herring teaches a system of claim 1 wherein the controller is further configured to generate a climate control system control signal operative to effectuate automatic control of a host vehicle climate control system to a cabin air recirculation state based on the relationship of the air quality value to an air quality threshold value(see at least Abstract Summary, para 43-48, figs.3-4).

As per claim 9, Herring teaches a system of claim 1 wherein the controller is further configured to halt generation of the air quality alert control signal to halt effectuation of the air quality alert to the occupant based on receipt of an updated air quality value and a relationship of the updated air quality value to the air quality threshold value(see at least Abstract Summary, para 43-48, figs.3-4).

As per claim 10, Herring teaches a system of claim 1 wherein the controller is further configured to provide the air quality alert signal to a host vehicle navigation system configured to plan a route for the host vehicle to avoid the geographic area in response to the air quality alert signal (see at least Abstract Summary, para 43-48, figs.3-4).
As per claims 11-20, the limitations of claims 11-20 are similar to the limitations of claims 1-10, therefore they are rejected based on the same rationale.
Conclusion
Please refer to from 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665